In a proceeding under article 7 of the Real Property Tax Law to review an assessment of real property, petitioners appeal from an order of the Supreme Court, Dutchess County, dated December 11, 1972, which granted respondent’s motion to dismiss the proceeding on the ground that three copies of the petition and notice were not served upon the clerk of the Town of Beekman. Order affirmed, without costs. We are bound to affirm by reason of the determination in Matter of City of New York v. Christensen (30 A D 2d 700, affd. 24 N Y 2d 1002). While we feel that the result here reached is harsh, remedial legislation is the answer. Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.